DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Allowable Subject Matter
Claim(s) 3-5, and 8-10 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 3, the prior art fails to teach or suggest a/an combined lamp strip controller requiring:
a point control circuit connected to the control circuit in an integrated manner, wherein the point control circuit is configured to receive a point control operation signal and convert the point control operation signal into a point control sensing signal; the control circuit is configured to receive the point control sensing signal, and generate a point control sensing control signal after being triggered by the point control sensing signal; and the drive circuit is configured to drive the lamp strip to switch the lighting mode according to the point control sensing control signal, in combination with the other limitations of the claim.
With regards to claim 8, the prior art fails to teach or suggest a/an combined lamp strip control method requiring:

With regards to claim(s) 4, 5, 9, 10: it/they would be allowable in virtue of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/RENAN LUQUE/            Primary Examiner, Art Unit 2844